EXHIBIT 99.1 SELECTED FINANCIAL DATA As further discussed in Note 1 to our consolidated financial statements, our consolidated financial statements for each period presented have been adjusted for the retrospective application of Financial Accounting Standards Board Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement),” and for certain reclassifications related to fuel and related taxes on flights operated for us by other operators under capacity purchase agreements. Statement of Operations Data (in millions except per share data) (1): Year Ended December 31, 2008 2007 2006 2005 2004 Operating revenue $15,241 $14,232 $13,128 $11,208 $9,899 Operating expenses 15,555 13,545 12,660 11,247 10,137 Operating income (loss) (314) 687 468 (39) (238) Income (loss) before cumulative effect of changein accounting principle (586) 439 361 (75) (393) Cumulative effect of change in accounting principle - - (26) - - Net income (loss) (586) 439 335 (75) (393) Earnings (loss) per share: Basic: Income (loss) before cumulative effect of changein accountingprinciple $(5.54) $4.53 $4.05 $(1.06) $(5.96) Cumulative effect of change in accounting principle - - (0.29) - - Net income (loss) $(5.54) $4.53 $3.76 $(1.06) $(5.96) Diluted: Income (loss) before cumulative effect of changein accounting principle $(5.54) $4.05 $3.51 $(1.08) $(6.02) Cumulative effect of change in accounting principle - - (0.23) - - Net income (loss) $(5.54) $4.05 $3.28 $(1.08) $(6.02) (1) Includes the following special income (expense) items for year ended December 31 (in millions): 2008 2007 2006 2005 2004 Operating (expense) income: Pension settlement/curtailment charges $(52) $(31) $(59) $(83) $- Aircraft-related charges, net of gains on salesof aircraft (40) 22 18 16 (87) Severance (34) - Route impairment and other (55) (4) 14 - (52) Nonoperating (expense) income: Gains on sale of investments 78 37 92 204 - Loss on fuel hedge contracts with LehmanBrothers (125) - Write-down of auction rate securities, net ofput right received (34) - Income tax credit (expense) related to NOLutilization 28 (114) - - - Cumulative effect of change in accountingprincipal - - (26) - - Balance Sheet Data (in millions): As of December 31, 2008 2007 2006 2005 2004 Unrestricted cash, cash equivalents and short-term investments $2,643 $2,803 $2,484 $1,957 $1,458 Total assets 12,686 12,105 11,308 10,529 10,511 Long-term debt and capital lease obligations 5,353 4,337 4,820 5,010 5,113 Stockholders' equity 123 1,569 386 273 209 Selected Operating Data We have two reportable segments:mainline and regional.The mainline segment consists of flights to cities using larger jets while the regional segment currently consists of flights with a capacity of 50 or fewer seats (for jets) or 78 or fewer seats (for turboprops).As of December 31, 2008, the regional segment was operated by ExpressJet, Chautauqua, CommutAir and Colgan under capacity purchase agreements. Year Ended December 31, 2008 2007 2006 2005 2004 Mainline Operations: Passengers (thousands) (1) 48,682 50,960 48,788 44,939 42,743 Revenue passenger miles (millions) (2) 82,806 84,309 79,192 71,261 65,734 Available seat miles (millions) (3) 102,527 103,139 97,667 89,647 84,672 Cargo ton miles (millions) 1,005 1,037 1,075 1,018 1,026 Passenger load factor (4): Mainline 80.8% 81.7% 81.1% 79.5% 77.6% Domestic 83.3% 83.9% 83.6% 81.2% 77.4% International 78.2% 79.4% 78.2% 77.5% 77.9% Passenger revenue per available seat mile (cents) 11.10 10.47 9.96 9.32 8.82 Total revenue per available seat mile (cents) 12.51 11.65 11.17 10.46 9.83 Average yield per revenue passenger mile (cents) (5) 13.75 12.80 12.29 11.73 11.37 Average fare $232.26 $214.06 $201.81 $188.67 $177.90 Cost per available seat mile, including specialcharges (cents) 12.44 10.83 10.56 10.22 9.84 Special charges per available seat miles (cents) 0.15 0.01 0.03 0.07 0.16 Average price per gallon of fuel, including fuel taxes $3.27 $2.18 $2.06 $1.78 $1.19 Fuel gallons consumed (millions) 1,498 1,542 1,471 1,376 1,333 Aircraft in fleet at end of period (6) 350 365 366 356 349 Average length of aircraft flight (miles) 1,494 1,450 1,431 1,388 1,325 Average daily utilization of each aircraft (hours) (7) 11:06 11:34 11:07 10:31 9:55 Regional Operations: Passengers (thousands) (1) 18,010 17,970 18,331 16,076 13,739 Revenue passenger miles (millions) (2) 9,880 9,856 10,325 8,938 7,417 Available seat miles (millions) (3) 12,984 12,599 13,251 11,973 10,410 Passenger load factor (4) 76.1% 78.2% 77.9% 74.7% 71.3% Passenger revenue per available seat mile (cents) 18.14 17.47 17.15 15.67 15.09 Average yield per revenue passenger mile (cents) (5) 23.83 22.33 22.01 20.99 21.18 Aircraft in fleet at end of period (6) 282 263 282 266 245 Consolidated Operations: Passengers (thousands) (1) 66,692 68,930 67,119 61,015 56,482 Revenue passenger miles (millions) (2) 92,686 94,165 89,517 80,199 73,151 Available seat miles (millions) (3) 115,511 115,738 110,918 101,620 95,082 Passenger load factor (4) 80.2% 81.4% 80.7% 78.9% 76.9% Passenger revenue per available seat mile (cents) 11.89 11.23 10.82 10.07 9.51 Average yield per revenue passenger mile (cents) (5) 14.82 13.80 13.41 12.76 12.36 (1) The number of revenue passengers measured by each flight segment flown. (2) The number of scheduled miles flown by revenue passengers. (3) The number of seats available for passengers multiplied by the number of scheduled miles those seats are flown. (4) Revenue passenger miles divided by available seat miles. (5) The average passenger revenue received for each revenue passenger mile flown. (6) Excludes aircraft that were removed from service.Regional aircraft include aircraft operated by all carriers under capacity purchase agreements, but exclude any aircraft operated by ExpressJet outside the scope of the ExpressJet CPA. (7) The average number of hours per day that an aircraft flown in revenue service is operated (from gate departure to gate arrival).
